Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00208-CV

                   In the ESTATE OF William Stacy LONGSTRETH, Deceased

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 13310
                          Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: April 17, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On April 11, 2013, appellant Nan J. Ginger filed a document entitled “Withdrawal of

Notice of Appeal.” We construe this document as a motion to dismiss the appeal. We grant the

motion. See TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant. See TEX.

R. APP. P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).


                                                  PER CURIAM